Citation Nr: 0949046	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  06-37 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
August 1971, and from August 1975 to September 1975.  He also 
had subsequent Reserve service.
This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

According to a November 2009 brief, the Veteran's 
representative indicated that that the Veteran had recently 
filed a service connection claim for tinnitus.  Review of the 
record shows that, according to a January 2009 statement, the 
Veteran indicated that he has been diagnosed with tinnitus, 
and an accompanying statement from a medical provider shows 
such a diagnosis.  This evidence could be construed as a 
service connection claim for tinnitus.  That matter is 
referred to the RO for the appropriate development.

Herein, the Board has reopened the service connection claim 
for bilateral hearing loss.  The reopened claim is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In May 2005, the RO denied the Veteran's service 
connection claim for bilateral hearing loss; the Veteran did 
not file a timely appeal following appropriate notice, and 
that decision became final.

2.  Evidence received since the May 2005 rating decision 
raises a reasonable possibility of substantiating the service 
connection claim for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision denying the Veteran's 
service connection claim for bilateral hearing loss is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004); currently, 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).
2.  Evidence received since the May 2005 rating decision that 
denied the service connection claim for bilateral hearing 
loss is new and material, and the Veteran's service 
connection claim for pertinent disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Without deciding whether the notice and development 
requirements of the VCAA have been satisfied with respect to 
the Veteran's new and material evidence claim for bilateral 
hearing loss, the Board concludes that the VCAA does not 
preclude the Board from adjudicating this portion of the 
Veteran's claim.  This is so because the Board is taking 
action favorable to the Veteran by reopening his service 
connection claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

In this case, the Veteran originally filed a service 
connection for hearing loss in February 2005, and the RO 
denied such claim in May 2005.  The Veteran did not appeal 
that decision and it became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

In an October 2005 statement, the Veteran indicated that he 
wished to reopen his service connection claim for hearing 
loss, and submitted new medical evidence pertaining to such 
claim.

In a November 2005 rating decision, the RO denied the 
Veteran's claim.  The November 2005 rating decision is the 
subject of the current appeal.

Based on the procedural history as outlined above, the last 
final decision pertinent to hearing loss was issued in May 
2005.

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The 
Board does not have jurisdiction to consider [the previously-
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  When determining whether 
a claim should be reopened, the credibility of the newly-
submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).

"New" evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Evidence of record when the May 2005 rating decision was 
adjudicated included service treatment records, VA medical 
evidence, and private medical evidence.  This evidence 
contained a January 2005 letter from Dr. R. Thomas which is 
favorable to the claim, and a VA opinion is unfavorable to 
the claim.  The RO essentially determined the preponderance 
of the evidence is against a finding that the Veteran's 
hearing loss is related to his military service.

Evidence received subsequent to the May 2005 rating decision 
includes additional VA and private medical evidence.  An 
October 2005 letter from Dr. R. Thomas is essentially 
duplicative of his January 2005 letter.  However, the newly 
received evidence also includes an October 2008 letter from 
M.S., M.S, CCC-A, a medical provider with Omni Healthcare.  
According to such letter, M.S. stated that the Veteran was 
seen for a hearing evaluation in October 2008 and at that 
time, he exhibited asymmetrical mild to moderate high 
frequency hearing loss, bilaterally.  M.S. opined that it is 
as likely as not that the Veteran's hearing loss was caused 
by a high noise environment while on active duty with the 
United States Navy.  This evidence is new, and is material in 
that it relates the Veteran's hearing loss to his military 
service.  

Because the above-noted evidence received since the May 2005 
rating decision is both new and material, the service 
connection claim for bilateral hearing loss is reopened and 
consideration may be given to the entire evidence of record 
without regard to any prior denial.  


ORDER

New and material evidence having been received; the service 
connection claim for bilateral hearing loss is reopened; to 
that extent only, the claim is allowed.


REMAND

Although the additionally submitted medical evidence is 
sufficient to reopen the Veteran's service connection claim 
for bilateral hearing loss, additional development is 
required before the Board can adjudicate this claim on the 
merits.

The Veteran has indicated that he was exposed to acoustic 
trauma during service,  His military MOS was an" A/B CIC 
Officer," which is equivalent to an Airport Control 
Operator.  It is unclear whether the March 2005 VA examiner 
considered any in-service acoustic trauma as a result of the 
Veteran's MOS.  As such, the Board finds that an additional 
VA audiological examination is necessary to determine whether 
the Veteran's hearing loss is related to service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the etiology of 
his bilateral hearing loss.  Preferably, 
the examination should be conducted by an 
examiner who has not yet examined the 
Veteran.  The claims folder should be 
made available to the examiner for review 
prior to the examination.  The examiner 
should provide a comprehensive report, 
and provide a complete rationale for any 
conclusions reached.

The examiner should opine whether there 
is a 50 percent probability or greater 
that the Veteran's bilateral hearing loss 
is related to his active service.  Any 
opinion should be reconciled with the 
service treatment records, the March 2005 
VA examination report; January and 
October 2005 letters from Dr. Thomas; the 
October 2008 letter from M.S., the 
Veteran's contention that he was exposed 
to acoustic trauma during service, and 
the numerous audiometric examinations 
performed during active duty and Reserve 
service.

2.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
bilateral hearing loss.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the Veteran until he is 
notified by the RO; however, the Veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


